o f f i c e o f t h e c h i e f c o u n s e l number info release date conex-146307-09 uil the honorable frank kratovil u s house of representatives washington dc attention --------------------- dear mr kratovil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date i am responding to your inquiry dated date about sec_195 of the internal_revenue_code you asked whether a taxpayer has to have offsetting income to take advantage of the sec_195 deduction or can a taxpayer carry forward sec_195 losses a taxpayer can elect to deduct a certain amount of start-up_expenditures up to a limit for the taxable_year in which the taxpayer begins an active trade_or_business the remainder of the start-up_expenditures are deducted ratably over a 180-month period beginning with the month in which the taxpayer begins the active trade_or_business a taxpayer does not have to have offsetting income to make this election a taxpayer who makes the sec_195 election treats a net_operating_loss following the rules under sec_172 in general sec_172 allows a taxpayer to carryback a net operating lo sec_2 taxable years and carryover a net_operating_loss taxable years i hope this information is helpful if you need further assistance please call me or ------- --------------------at -------------------- sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting
